Danforth, J.
The only question raised in this case is as to the sufficiency of the appraisers’ return, under the provisions of R. S., 1857, c. 76, § 3. The statute does not require the use of any particular form of words, but simply that the nature and interest of the debtor appraised should be distinctly described and set out. In the return under which the plaintiff claims, the appraisers say, — "we viewed a tract of land * * shown to us * * as the estate of Josiah Chandler, the debtor, * * which said tract we have appraised, '* * and we have set out said tract of land,” &q. This would seem to be fit and appropriate language to describe the highest interest in the land known to the law. It certainly covers all there is of it. It would be inappropriate if any less interest was appraised and set off. Language substantially like this was held sufficient in Boynton v. Grant, 52 Maine, 220. The principles laid down in *55Stinson v. Rouse, 52 Maine, 261, are not in conflict with Boynton v. Grant, but rather confirmatory of it. The statute, however, does not require that the title of the debt- or should be correctly stated, only that there should be no doubt as to the interest appraised. If a greater interest is appraised than the debtor had, still the levy will hold, if the creditor so elects, whatever estate the debtor had. B. S., 1857, c. 76, § 6. From the agreed statement of facts in this case, it appears that the debtor was the owner of two undivided third parts of the land levied upon, and for that portion only is the plaintiff entitled to judgment.

Judgment for plaintiff for two-thirds undivided of the land claimed, damages to be assessed by an assessor agreed upon by the parties or appointed by the Court.

Appleton, C. J., Cutting, Walton, Dickerson and Barrows, JJ., concurred.